Citation Nr: 18100219
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-18 650
DATE:	March 30, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for bilateral hearing loss is denied.
FINDING OF FACT
The preponderance of the evidence is against finding that the Veterans bilateral hearing loss was incurred in service, manifested within one year following separation from service, or is otherwise etiologically related service.
CONCLUSION OF LAW
The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from August 1967 to April 1969.
In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. This matter was previously remanded in November 2015.

 
At his August 2014 hearing, the Veteran testified that during his military service he encountered severe noise exposure due to heavy gunfire and working as a radio operator without ever being issued hearing protection. He argues that this resulted in his current bilateral hearing loss, which has continued since his separation from service.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a veteran served continuously for 90 days or more during active service and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.


For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. [W]hen audiometric test results at a veterans separation    from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
Service treatment records show that on the Veterans August 1967 enlistment examination, defective hearing was noted under the summary of defects section; however, audiological testing at that time revealed hearing within normal limits pursuant to 38 C.F.R. § 3.385, even after conversion from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  In this regard, prior to November 1967, audiometric results were reported in standards set forth by the (ASA).  Since November 1, 1967, those standards have been set by the ISO-ANSI. In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards. After converting the August 1967 enlistment examination audiometric results, the findings show puretone thresholds of 35 and 30 decibels at 500 Hertz in the right and left ear, respectively, with the remaining thresholds being 20 decibels or 15 decibels at 1000 through 4000 Hertz. The Veterans April 1969 separation examination does not contain any audiology test results or whispered voice test results.  However, the Board notes that he denied having hearing loss or ear trouble on his April 1969 separation report of medical history.  


Initially, the Board notes that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 as shown on the April 2010 VA examination.  However, the Board concludes that the preponderance of the evidence is against    a finding that the Veterans current bilateral hearing loss disability was incurred during active duty service or shown to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112, 1113, 1137 (2012);      Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b),    3.307, 3.309(a).  
The first indication of a bilateral hearing loss disability was not shown until     2010, 41 years after his separation from service and 40 years outside of the applicable presumptive period.  In this regard, VA treatment records contain a January 2010 Agent Orange Registry Examination where the assessment includes chronic bilateral hearing loss. However, the first evidence of bilateral hearing loss based on audiological testing was not until theApril 2010 VA examination. In this regard, audiological testing revealed pure tone thresholds of 15, 15, 20, 35 and 55 decibels in the right ear and 15, 10, 20, 30, and 55 decibels in the left ear at the specified frequencies.  Speech recognition scores were 100 percent bilaterally.    As such, the probative evidence of record establishes that a bilateral hearing loss disability was not shown in service or within one year following separation from service.  
Although there is no competent evidence of a hearing loss disability in service       or within one year following discharge from service, service connection for bilateral hearing loss may still be granted on a direct basis.  In this regard, competent evidence linking the current conditions with service is required to establish service connection.  On this question, there are medical opinions both      in favor of and against the claim.  However, upon review of the record, the Board finds that the preponderance of the evidence is against finding that a medical nexus exists between the Veterans bilateral hearing loss and in-service noise exposure.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).  

In this regard, the Veteran underwent VA examination in April 2010 and November 2014 in connection with his claim. Taken together, the April 2010      and November 2014 VA examiners opinions indicate that the Veterans bilateral hearing loss is not at least as likely as not related to service, including noise exposure therein. The combined rationale was that given the amount of time,        41 years, which have passed since the Veterans discharge from service in 1969, the lack of evidence indicating that his hearing loss began in service or had a much earlier onset post service, and the long history of occupational noise exposure from working on the railroad, both the 2010 and 2014 VA examiners opined that the current bilateral hearing loss was less likely than not caused by or the result of noise exposure while in the military.  
The Board notes that in a September 2014 private audiology evaluation, the Veterans otolaryngologist, J.E., opined that the Veteran has some high frequency sensorineural loss sustained due to acoustic trauma during his active duty service.  
In a January 2016 VA addendum opinion, the prior November 2014 VA examiner opined that the Veterans bilateral hearing loss is less likely as not related service, including noise exposure therein.  The examiner referenced that the Veterans August 1967 entrance examination revealed hearing within normal limits from   500 to 6000 Hertz bilaterally with a notification under the summary of defects section of the physical form of defective hearing fit, and the fact that no hearing examination was found on the Veterans 1969 separation examination.  She also noted that the Veteran responded negatively for complaints of hearing loss or ear trouble on his 1969 separation report of medical history.  In addition, the examiner stated there was no other evidence in the record that the Veteran had complaints of hearing loss while in service or in the years immediately following discharge and, the first evidence of the Veteran suffering from hearing loss was not until the April 2010 VA examination.  
Moreover, citing to the 2006 Institute of Medicine (IOM) study, the examiner stated that the IOM report found that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  In this regard, the examiner explained that the first documentation of hearing loss presented was in 2010, 41 years after discharge from service.  Therefore, she concluded there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of the Veterans military service, to include noise exposure therein.  The examiner further explained that a clinically significant change in hearing thresholds even in the absence of hearing loss can be related to post-injury deterioration in inner hair cells and neural structures leading to hearing loss.  However, she stated there are no discharge thresholds to consider, only the Veterans negative responses to complaints of hearing loss or ear trouble on his 1969 separation report of medical history, with   no evidence of outside treatment until his claim 41 years later, with considerable occupational loud noise exposure as a railroad switchman for 23 years.  The examiner concluded that given the amount of time that has elapsed since the Veterans discharge from the service in 1969, his negative responses to hearing loss or ear trouble on his 1960 separation report of medical history, and his history of occupational loud noise exposure with the lack of evidence that he reported hearing loss in the years immediately following service, it remains her opinion   that the current bilateral hearing loss is less likely as not caused by or the result     of noise exposure while in the military.
In weighing the opinions of record, great weight is given to the combined opinions of the April 2010 and November 2014/January 2016 VA examiners.  The VA examiners opinions were based on examination of the Veteran, his reported history, and a review of the evidence of record. Moreover, the examiners provided rationale for the conclusions reached, with citation to medical literature by the 2016 examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  
Conversely, the opinion from the September 2014 private otolaryngologist, J.E., provided no rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ([A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).  Moreover, there is no indication that J.E. reviewed pertinent medical evidence in the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the Board finds the opinion is entitled to little, if any probative weight.  
While the Veteran is competent to report experiencing symptoms of decreased hearing since his separation from service, the Board finds the reports of continuity of symptomatology not credible.  The Veterans reports are internally inconsistent with the record, which shows that he denied experiencing hearing loss on his 1969 separation medical history report.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which   the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).
Finally, to the extent that the Veteran believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of hearing loss is a matter that requires medical training and expertise to determine. Accordingly, his opinion as to the diagnosis or etiology of his bilateral hearing loss is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds the opinions of the VA examiners to       be significantly more probative than the Veterans lay assertions.
For all the reasons described above, the Board concludes that while the Veteran has a current diagnosis of bilateral hearing loss, the preponderance of the evidence weighs against a finding that the Veterans current bilateral hearing loss disability began during service or is otherwise related to service.  Accordingly, the claim for service connection must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

 
	 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Medina, Associate Counsel 

